                                         Case 3:18-cv-00358-WHA Document 168 Filed 10/27/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNILOC USA, INC., et al.,                          Case No. 18-cv-00358-WHA (DMR)
                                   8                    Plaintiffs,
                                                                                            ORDER FOLLOWING SECOND IN
                                   9             v.                                         CAMERA REVIEW
                                  10     APPLE, INC.,                                       Re: Dkt. No. 160
                                  11                    Defendant.

                                  12          At an August 13, 2020 discovery hearing, the court ordered third party Fortress Credit
Northern District of California
 United States District Court




                                  13   Corp. (“Fortress”) to produce a May 6, 2017 investment memorandum to Defendant Apple Inc.

                                  14   (“Apple”). [Docket No. 153.] The court instructed Fortress to leave certain portions unredacted

                                  15   and to provide a privilege log if it made redactions to the remaining portions. In the event of a

                                  16   dispute, Fortress was ordered to lodge the unredacted document and privilege log for in camera

                                  17   review. Fortress timely lodged the document and a privilege log in which it asserted the attorney-

                                  18   client privilege over the redacted material. Following in camera review, the court concluded that

                                  19   Fortress had “improperly redacted factual material” that was not covered by the attorney-client

                                  20   privilege while allowing certain redactions based on relevance. [Docket No. 160.] The court

                                  21   ordered Fortress to review the redactions based on the attorney-client privilege in light of
                                       applicable legal authority. If Fortress determined that it properly asserted the attorney-client
                                  22
                                       privilege, the court ordered Fortress to relodge its narrowly-tailored redactions by October 14,
                                  23
                                       2020 for in camera review, “along with a sworn declaration(s) with specific evidence to support
                                  24
                                       each assertion of attorney-client privilege, going redaction-by-redaction.” Id. at 4.
                                  25
                                              Fortress timely lodged its revised redactions and a supporting declaration by Erik
                                  26
                                       Chancellor Smith, Fortress’s in-house counsel. Having reviewed the redactions and Smith’s
                                  27
                                       declaration, the court concludes that Fortress has properly asserted the attorney-client privilege
                                  28
                                         Case 3:18-cv-00358-WHA Document 168 Filed 10/27/20 Page 2 of 2




                                   1   over the revised redactions on pages 4, 9, 10, and 11 of the memorandum. Accordingly, Fortress

                                   2   shall produce the October 14, 2020 version of the redactions to Apple by no later than October 28,

                                   3   2020. By the same date, Fortress shall e-file the October 14, 2020 Smith declaration so that it is
                                                                                                               ISTRIC
                                   4   part of the record in this case.
                                                                                                          TES D      TC
                                                                                                        TA




                                                                                                                              O
                                   5




                                                                                                   S




                                                                                                                               U
                                                                                                  ED




                                                                                                                                RT
                                                                                                                       DERED
                                   6           IT IS SO ORDERED.




                                                                                              UNIT
                                                                                                               O OR
                                   7   Dated: October 27, 2020                                         IT IS S




                                                                                                                                      R NIA
                                                                                        ______________________________________
                                                                                                                     M. Ryu
                                   8




                                                                                              NO
                                                                                                            Do
                                                                                                      Donna M. n n
                                                                                                               Ryu a
                                                                                                     JudgeMagistrate




                                                                                                                                      FO
                                   9                                                          United States           Judge




                                                                                                RT




                                                                                                                                  LI
                                                                                                       ER




                                                                                                  H




                                                                                                                              A
                                  10                                                                                              C
                                                                                                            N                 F
                                                                                                                D IS T IC T O
                                  11                                                                                  R
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
